PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No.:  8,508,336
Issue Date:  August 13, 2013
Application No.:  12/371,170
Filed:  February 13, 2009
Attorney Docket No.: 10001-02106 US   
:
:
:                        NOTICE     
:
:



This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed March 22, 2022.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This application is no longer entitled to small entity status.  Accordingly, all future fees paid in this application must be paid at the undiscounted rate.  

Inquiries related to this communication should be directed to Dale Hall, Paralegal Specialist at (571) 272-3586. 


/Dale A. Hall/Paralegal Specialist, OPET